Citation Nr: 9909723	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  94-07 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected sinusitis, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1992 and April 1993 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The September 1992 
rating decision denied entitlement to service connection for 
bilateral hearing loss.  In April 1993, the RO denied 
entitlement to a disability rating in excess of 10 percent 
for service-connected sinusitis.  The veteran appealed the 
RO's decisions to the Board.

A May 1993 rating decision also denied entitlement to service 
connection for tinnitus.  The RO further denied entitlement 
to service connection for an inner ear condition and loss of 
equilibrium shown as Meniere's disease as secondary to 
service-connected sinusitis in October 1998.  The veteran was 
notified of these decisions by means of June 7, 1993, and 
October 16, 1998, supplemental statements of the case, 
respectively.  The record on appeal does not contain notices 
of disagreement as to the May 1993 and October 1998 rating 
decisions denying these claims.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991).  However, the supplemental statements of 
the case by which the veteran was notified of these decisions 
did not include an adequate explanation of his appeal rights 
as to those issues.  The veteran must be provided appropriate 
notice of the May 1993 and October 1998 rating decisions and 
of the steps he must take in order to appeal the denials of 
his claims of entitlement to service connection for tinnitus 
and an inner ear condition and loss of equilibrium shown as 
Meniere's disease as secondary to service-connected 
sinusitis.  38 U.S.C.A. § 5104 (West 1991 & Supp. 1998).  
Absent proper notice of the determinations, there has been no 
opportunity for the veteran to initiate appeals of these 
issues through filing notices of disagreement.  These claims 
are not currently before the Board on appeal and are referred 
to the RO for appropriate action.  38 U.S.C.A. § 7105(a), (d) 
(West 1991) ("Appellate review will be initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."); 38 C.F.R. 
§§ 20.101, 20.200 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384, 390 (1993) (38 U.S.C.A. § 7105 establishes a series 
of very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO before a claimant may 
secure appellate review by the Board.)


FINDINGS OF FACT

1.  The veteran limited his claim to entitlement to a 30 
percent rating for service-connected sinusitis, and a 30 
percent disability rating for service-connected sinusitis has 
been granted.

2.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
hearing loss has been obtained.

3.  The veteran suffered acoustic trauma during active 
service when he was underneath five inch guns when they were 
accidentally fired in 1944.

4.  The veteran is currently diagnosed as having bilateral 
hearing loss that has been attributed to acoustic trauma 
during active service.


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law pertaining to 
the claim of entitlement to an increased disability rating 
for service-connected sinusitis before the Board for 
appellate review.  38 U.S.C.A. §§ 511, 7104 (West 1991 & 
Supp. 1998).

2.  Bilateral hearing loss was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385, 4.3 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran' service medical records disclose no evidence of 
hearing loss or injury, including any acoustic trauma.  His 
hearing was 15/15 bilaterally on entrance examination in 
August 1943.  When asked about history of illness or injury 
on separation examination in December 1945, the veteran made 
no mention of any acoustic trauma, but did describe other 
inservice illnesses.  His hearing was 15/15 bilaterally to 
whispered and spoken voice, 40/40 to watch tick, and 20/20 to 
coin click.  Binaural (spoken voice) was 15/15.  The examiner 
noted no diseases or defects of the ears.

Following his separation from service, the veteran claimed 
entitlement to service connection for a sinus disorder in May 
1946.  There was no mention of any hearing loss disability or 
inservice acoustic trauma.

The veteran was afforded a VA examination in January 1947.  
His main complaints since his separation from service 
included back problems.  There were no complaints or findings 
pertaining to hearing loss.  He indicated that his ship was 
torpedoed in October 1944 and that he was forced to abandon 
ship.  He spent six hours in the water.

In March 1947, the veteran was granted entitlement to service 
connection for sinusitis, chronic, left frontal, maxillary, 
bilateral, evaluated as noncompensable from December 1946 to 
May 1946, and as 10 percent disabling from May 1946 forward.

The veteran was examined by William W. Locke, M.D. in January 
1949.  His hearing to conversation voice was 25 feet 
bilaterally.  Both tympanic membranes were intact and normal.  
The auditory canals were also normal.

The veteran was afforded a VA ear, nose and throat 
examination in October 1951.  There were no complaints or 
findings pertaining to hearing loss.

The veteran originally claimed entitlement to service 
connection for hearing loss in August 1992.  He maintained 
that he currently suffered from bilateral hearing loss as the 
result of exposure to noise during service.  Specifically, he 
reported that:  "I was stationed on the U.S.S. Houston and I 
was a gunner on a 6" gun and we were practicing our target 
practice.  I had finished on my gun and had walked underneath 
the 5" guns which was [sic] on the upper deck, which was one 
above where I was standing.  As I walked underneath this gun, 
they began shooting and I feel that this was the cause of my 
hearing problem."  He indicated that there was no doctor on 
the ship and that he was treated by a medical corpsman.  He 
further stated that his ship was torpedoed in September 1944 
and that his medical records may have been lost. 

The veteran also claimed entitlement to an increased 
disability rating for service-connected sinusitis on November 
9, 1992.  He stated, "I am writing to request that my 
service connected claim be reopened for an increased 
evaluation for my service connected sinusitis."

In a January 1993 sworn statement, a shipmate of the veteran, 
O.F., submitted a sworn statement corroborating that that 
twin five inch guns were accidentally fired above the 
veteran's head in approximately April 1944.  He added that 
the concussion almost knocked the veteran down and that his 
ears rang and hurt.  O.F. also reported that their ship was 
torpedoed in October 1944 and that they abandoned ship.  The 
sea was reportedly covered with fuel oil, and the veteran had 
oil in his ears that had to be cleaned out with a white 
liquid cleaner. 

The veteran underwent a VA audio-ear examination in January 
1993.  He complained, in pertinent part, of hearing loss.  He 
gave a history of a significant blast injury during service 
in the 1940s that resulted in roaring tinnitus in the right 
ear greater than the left and hearing loss.  He stated that 
the hearing loss had been progressive since that time.  
Examination of the external auditory canals and tympanic 
membranes was within normal limits.  The examiner's 
assessment was hearing loss with associated tinnitus 
secondary to noise exposure.  Full audiologic evaluation was 
recommended.

In April 1993, the RO denied entitlement to a disability 
rating in excess of 10 percent for service-connected 
sinusitis and notified the veteran of its decision by letter 
dated April 27, 1993.  The veteran submitted a notice of 
disagreement with the RO's determination on May 6, 1993.  He 
stated that, "I feel that my condition meets the 
requirements for a 30% evaluaiton [sic] as my condition is 
severe.  I have frequent incapacitating headaches and 
purulent discharge."  The RO issued a supplemental statement 
of the case addressing this issue on June 7, 1993.  The 
veteran's substantive appeal was received at the RO on 
September 4, 1993.  He stated that, "I feel that the medical 
evidence that you reference in your Supplemental Statement of 
The [sic] Case clearly support [sic] an evaluation of 30%.  I 
have frequently incapacitating requrring [sic] severe 
headaches with purulent discharge and crusting purulence.  My 
current sinusitis remains so severe that I have been taking 
medications ever since mydischarge [sic] from active military 
duty."

Also associated with the claims folder are the veteran's VA 
treatment records, dated from 1993 to 1994.  He underwent 
audiological evaluation in March 1993, at which time he gave 
a history of hearing loss related to an inservice injury that 
had progressively worsened.  The tympanic membranes were 
intact.  There was scarring on the right.  There was wax in 
the left ear.  The examiner noted that the test results 
showed a bilateral, mild to severe, sensorineural hearing 
loss.  Speech discrimination was 88 percent in the right ear 
and 84 percent in the left ear.

The veteran had a private audiological assessment in June 
1993.  He reported decreased hearing bilaterally.  Pure tone 
audiometric findings revealed moderate to severe high 
frequency sensorineural hearing loss bilaterally.  Word 
discrimination scores were 92% for the left ear and 88% for 
the right ear.

The veteran was afforded a VA audiological examination in 
November 1996.  He gave a history of decreased hearing for 
more than 20 years, as well as a history of ear infections 
and noise exposure.  He reported firing six inch guns during 
service while not wearing ear protection.  He also described 
the inservice incident when he was under a five inch gun when 
it was fired in 1944.  He stated that he immediately noticed 
decreased hearing and roaring in his ears.  He was seen by a 
corpsman aboard ship because no doctor was available.  After 
service, the veteran stated that he worked in an air 
conditioning and refrigeration shop where he performed sheet 
metal work.  He stated that this work environment was not 
noisy and he did not need ear protection for this particular 
job.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
65
80
LEFT
20
20
45
65
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 in the left ear.  The 
examiner diagnosed mild sloping to severe sensorineural 
hearing loss in the right ear and mild sloping to moderately 
severe sensorineural hearing loss in the left ear.  

The examiner reviewed the claims file and noted that the 
veteran's hearing appeared to be normal on separation 
examination in December 1945, but that the tests used were 
useful in detecting gross deviations from normal hearing and 
did not provide intensity/frequency specific data as do 
current audiometric evaluations.  The examiner concluded that 
the current test results suggested a noise-induced hearing 
loss and very likely could have been caused by noise exposure 
during service.

In a November 1997 rating decision, the RO granted the 
veteran entitlement to a 30 percent disability rating for his 
service-connected sinusitis, effective from November 9, 1992.

On VA audiological examination in August 1998, the veteran 
gave a history of decreased auditory acuity since active 
service.  He stated that he was around gun fire almost 
constantly.  He was reportedly in battle almost every day and 
this involved guns with anti-aircraft.  He also reported one 
particular incident when he walked under a 15-inch [sic] gun 
that was fired.  He stated that he received a concussion and 
was thrown to the floor.  He denied any significant noise 
exposure after service.  He worked in the air conditioning 
repair business.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40 
55
75
85
LEFT
15
20
50
65
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 in the left ear.  
Pertinent diagnoses included mild to severe sensorineural 
hearing loss bilaterally.  The examiner stated that, 
"Because of the veteran's extensive exposure to noise while 
in the military including a concussion due to a misfired gun 
it is the examiner's opinion that it is at least as likely as 
not that the hearing loss . . . [is] due to this exposure.  
He [the veteran] does not report significant noise exposure 
after the military."

The veteran also underwent a VA ear disease examination in 
September 1998.  He stated that he was exposed to heavy 
artillery.  He was reportedly a loader of a six inch gun.  
Audiological examination revealed bilateral severe 
sensorineural hearing loss, with speech recognition ability 
of 80 percent in the right ear and of 84 in the left ear.  
The examiner concluded that this condition was consistent 
with a history of noise exposure and was caused by 
sensorineural damage.



II.  Legal analysis

A.  Sinusitis

A rating decision of November 1997 granted an increased 
disability rating of 30 percent for the veteran's service-
connected sinusitis.  In his previously-filed notice of 
disagreement and substantive appeal, he stated that he sought 
entitlement to a 30 percent disability rating for this 
service-connected disability.  Under Diagnostic Code 6513, a 
disability rating higher than 30 percent is available for 
chronic maxillary sinusitis. In general, after the veteran 
has perfected his appeal, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  However, the veteran may 
expressly limit his appeal to entitlement to a particular 
disability rating which is less than the maximum rating 
available for a service-connected disability, thereby 
removing the Board's authority to adjudicate entitlement to a 
higher rating.  Id. at 39 (citing cf. Hamilton v. Brown, 4 
Vet. App. 528, 544 (1993)).  Since the veteran clearly 
expressed his intent to limit his appeal to entitlement to a 
30 percent disability rating for service-connected sinusitis, 
this issue is no longer on appeal.

The jurisdiction of the Board extends to all questions in a 
matter which under 38 U.S.C.A. § 511 is subject to decision 
by the Secretary.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998).  The Board finds that the RO's action was a full grant 
of the benefit sought, and that there is no longer an 
outstanding issue of fact or law pertaining to the veteran's 
claim.  See Grantham v. Brown, 114 F .3d 1156 (1997).  Since 
there is no longer a case or controversy, the appeal must be 
dismissed.


B.  Hearing loss

Based upon the foregoing facts, the Board finds that the 
veteran's claim is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(truthfulness of evidence is presumed for purposes of 
determining if claim is well grounded); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Upon a review of the records, it is also 
the opinion of the Board that all of the evidence necessary 
for adjudication of his claim has been obtained, and that the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a), has 
been satisfied.

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for sensorineural 
hearing loss may be established based on a legal 
"presumption" by showing that the disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a) (1998).  There is, however, no evidence that a 
hearing loss disability manifested itself to a degree of 10 
percent within one year of service, and presumptive service 
connection is not warranted.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a veteran's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court) 
has held that 38 C.F.R. § 3.385 did not prevent a veteran 
from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for a hearing loss 
which first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
veteran who seeks to establish service connection for a 
current hearing disability must show, as is required for a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); C.F.R. §§ 3.303, 3.304 (1998); Hensley, 5 Vet. App. at 
159-60.

Based upon the audiological findings on VA examinations in 
December 1996 and August 1998, the veteran is shown to have a 
current bilateral hearing loss disability by VA standards.  
See 38 C.F.R. § 3.385 (1998).  The Board also finds his 
account of exposure to inservice noise (the incident when he 
was underneath five inch guns when they were accidentally 
fired) to be credible and consistent with the conditions of 
his service on a ship, and his version of events has been 
corroborated by one of his shipmates.  See 38 U.S.C.A. 
§ 1154(a) (West 1991).  In addition, the record reflects 
competent medical evidence, i.e., the November 1996 and 
August 1998 VA medical opinions, of a relationship between 
the veteran's current disability and his inservice noise 
exposure.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that Board must rely on independent medical 
evidence to support its findings and must not refute medical 
evidence in the record with its own unsubstantiated medical 
conclusions).  There are no medical opinions to the contrary.

Weighing the evidence both against the veteran's claim and 
favoring his claim, the Board finds that the evidence is, at 
the very least, in equipoise.  Accordingly, the veteran is 
entitled to the application of the benefit of the doubt, see 
38 U.S.C.A. § 5107(b), and the Board finds that he incurred 
bilateral hearing loss as a result of his active service.  


ORDER

Entitlement to a 30 percent disability rating for service-
connected sinusitis having been granted, the appeal is 
dismissed.

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 
- 11 -


- 2 -


